Name: Commission Regulation (EEC) No 1428/87 of 25 May 1987 amending Regulation (EEC) No 808/87 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5 . 87 Official Journal of the European Communities No L 136/ 17 COMMISSION REGULATION (EEC) No 1428/87 of 25 May 1987 amending Regulation (EEC) No 808/87 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 808/87 (3), certain quanties of beef were released from intervention and were put up for sale for processing ; whereas in order to improve sales prospects, the quantities put up for sale should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 808/87 is hereby amended as follows : 1 . In Article 1 ( 1 ), second indent, '2 500 tonnes' is replaced by '4 000 tonnes'. 2. In Article 1 ( 1 ), third indent, '3 500 tonnes' is replaced by '4 000 tonnes'. 3 . In Article 1 ( 1 ), fourth indent, '500 tonnes' is replaced by '1 000 tonnes' 4. In Article 1 ( 1 ), sixth indent '2 000 tonnes' is replaced by '2 900 tonnes'. 5 . Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 27 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . 3 OJ No L 79 , 21 . 3 . 1987, p. 31 . No L 136/18 Official Journal of the European Communities 26 . 5 . 87 ANEXO   ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/tonelada) Salgspris (ECU/ton) Verkaufspreise (ECU/t) Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿) Selling prices (ECU/tonne) Prix de vente (Ã cus/t) Prezzi di vendita (ECU/t) Verkoopprijzen (Ecu/ton) PreÃ §o de venda (ECUs/tonelada) Belgique/BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, prove ­ nant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : CatÃ ©gorie A / categorie A 997 1 950  Quartiers arriÃ ¨re, pistola Ã 8 cÃ ´tes, provenant des :\  Achtervoeten, pistola op 8 ribben, afkomstig van : Categorie A / categorie A 352 1 950 Nederland  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Categorie A 4 000 1 950 United Kingdom  Hindquarters, straight cut at third rib, from : Steers / Category C 150 . 1 950 Italia  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni / Categoria A 2 900 1 950 EspaÃ ±a  Trasero recto con 6 costillas : animales jÃ ³venes machos 1 000 1 950  Trasero pistola con 8 costillas : I animales jÃ ³venes machos Bundesrepublik Deutschland  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : Kategorie A 4 000 1 950